On Rehearing.
Goss, J.
A petition for rehearing was granted in this case that every-, thing throwing light upon the decision of an action of such importance should receive consideration. We fully realized that in a matter so vitally and directly affecting thousands of people, as a decision fixing the permanent location of a county seat, too much discussion and too thorough investigation could not be had prior to its final determination; that in this, as well as in all other matters, no decision should be rem dered that will not stand the test of reason as well as the closest analysis from every legal standpoint. Wi+h this in mind, the petition for rehearing was granted, that the conclusions in the former opinion might be re-examined, and that any additional law on the subject not heretofore considered could be brought to our attention, that there might be no reasonable doubt as to the verity of the final decision and the prece-*224'■dent thereby established. The case has been fully reargued before this court, and full reconsideration given, with all members participating, .and the conclusion has been reached unanimously that the conclusions heretofore arrived at in the opinion filed are correct.
On reargument we have had our attention called to the files in the .office of secretary of state, wherein is the original bill enacting in 1895 the revision of the Political Code, of which the county-seat provisions under consideration are a part. It is significant that this enrolled bill originally contained the words the omission of which has rendered this statute ambiguous. Said bill, as drafted, was an exact duplication of the Montana county-seat removal statute in such particulars, and contained the requirement that the petition for removal should pray such removal “to the place named in the petition.” But through such words, “to the place named in the petition,” a line has been drawn with a pen, and the Codes thereafter printed have omitted the words evidently stricken from the original bill either before or after its enrolment.
The report of the revision commission (of which one member of this court was secretary) was reported to the legislature of 1895, on January 10th of that year. The legislature, acting on such report, appointed a joint committee of five from the house and four from the senate, to which joint committee'was submitted the report of said revision commission. See pages 45 and 46, House Journal 1895. Seven bills, each bill a code, were then reported and became, with more or less change, the seven codes, the compilation of which, with amendments, constitutes our present Bevised Codes. The legislature of 1895 perpetuated the report of this revision commission in the printed report of the legislative joint committee thereon, found in full as the appendix to the house journal of that year. It is significant that in said committee’s report on the proposed Political Code (found in said appendix there numbered as § -2010) is found under the designation of “New Legislation” the present 1905 Code provision (§ 1880, Code 1895), but containing, in addition thereto, that the petition pray removal “to the place named in the petition.” With this is found all the provisions of our present law, including that as to marking of the ballot as contained in § 2361, Code 1905 (§ 1883, Codes 1895), except that such ballot provision was not when reported by said joint legislative committee coupled in the same section with the provision as to canvass of returns *225as it is in the Codes of 1895 and 1905. In other words, the division and numbering of the sections, as well as the requirements, were as so reported and tendered for passage in all particulars, even to sectional division, identical with the Montana legislation on the subject, in which state, as is cited in the main opinion in this case, the ballot provision was numbered as a separate section of statute, standing alongside of the petition provision requiring the place of removal to be named therein. In the report of the joint committee referred to, and following these county-seat provisions there found, we find in parenthesis the following: “The foregoing sections of this article are intended to take the place of chapter 53, ’89, and chapter 56, ’90, and §§ 565 to‘570 Comp. Laws.” And this report as to this Code is prefaced by the following words: “Political Code. Proposed changes in the law shown by the report of the revision commission which relate to substantive law and amount to nexo legislation. Keport of joint committee.” This Political Code was introduced as house bill 165, and was amended during its passage by the addition, by senate amendment, of the requirement for verification of petition by each signer; found at page 409 et seq of Senate Journal, with other amendments to other legislation all concurred in by the house on conference committee report. See House Journal 812, 813. (Por data of this legislation, consult House Journal 1895, pp. 45, 60,'80, 184, 210, 249, 491, 533, 536, 590, 591, 778, 812, 813, and Senate Journal, pp. 409-412, 484-489, and 529.) But at no place in the journals of house and senate can it be found where this proposed law (embodied in the report by bill of the revision commission, and thereafter reported by the joint committee of the two houses) was amended by the striking therefrom of the words “to the place named in the petition:” The only evidence thereof must arise by presumption from the line made by pen through the words “to the place named in the petition,” which words so stricken are found to have been in both the enrolled bill and the (joint committee) report. It must have been reported out of the revision committee with the words “to the place named in the petition” included in the report; •otherwise the report of the joint legislative committee, based on the report of the revision committee, would not have contained said words printed therein as they appear under § 2010 of the appendix to the *226House Journal. And we might remark in this connection that this leg* islation, enacting our Political Code, has never been engrossed.
From the foregoing undisputable facts in the history of this legisla* tion, it is established beyond cavil that removal statutes, identical with those then under consideration by the Montana legislature, were by the revision committee reported to and acted upon by our legislature. Whether this bill was the original product of the revision committee of this state, thereafter becoming a law in Montana a week before enacted here, or was conceived in Montana and became a statute here as borrowed enactment from that state, is wholly immaterial, except as it may be of interest from an historical standpoint. The crucial decisive fact remains, that in its original form, from whatever source obtained, this was a removal statute as distinguished from a relocation one; and of equal importance is the additional fact that the legislature understood that this bill was new legislation, and understandingly enacted it as such, and have left the same so designated on their legislative journals of that year to aid in its construction. Whether-the omitted words “to-•the place named in the petition” were stricken unautkorizedly from the bill as it is officially reported to have existed when in progress through the legislature, or whether amended without note thereof, it is- not nec* essary to determine. But the important, uncontrovertible fact exists that it was new legislation, and not amendment of existing law. It was a change from old to new, and not a continuation of the old with amendment. When so construed as originally introduced, there is no chance for ambiguity, and every portion of the statute is plain and simple, of harmonious construction, making all of it effective, including its requirement that there be an official ballot provided as under general law required, and that this official ballot contain thereon the- names of the proposed places for county seat from which the voter makes his choice by placing opposite the name of the place on the ballot the mark X as plainly required.
With these ballot provisions mandatory in terms and to be so construed, no compliance could be had if the theory of the appellants should be sustained. Such a holding would overlook the express repeal of the old relocation statutes with its right of designation'of a choice, as explained in the main opinion in this case. And, pursuing the appellants’ contention to the end, no ballot could be prepared that would not be *227open to question on the ground of its being restrictive, unless it be held that, ignoring the repeal of the statute giving the power to designate, such right still remains to the voter, regardless of its express repeal. To hold with appellants we would be obliged to shut our eyes to the history of this legislation, ignoring the fact thát the law being construed was introduced as a removal statute, and had the same been enacted as reported on the legislative journals would have absolutely barred the possibility of the appellants’ contention. Further, we would be obliged to read into the law a right legislated against by repeal of the very power to designate formerly existing with the right to ballot, and in so doing ignore, again, that this is concededly new legislation enacted as a departure from that formerly existing. And, lastly, we would be obliged to turn from a statute enacted as an intended for a removal statute and as such a complete, definite, usable, and an harmonious and perfect piece of legislation, to a construction making it into an incomplete statute containing uncertainty at every step from petition to the manner of exercise of franchise; so much so that the attorneys who now urge this construction have heretofore, in State ex rel. Miller v. Norton, 20 N. D. 180, 127 N. W. 717, appeared before this court asserting thereunder a failure on the part of the legislature to provide a ballot or the manner of exercise of franchise in such an election, and virtually asking this court to supplement by construction such legislative omission. This alone is strong argument against this court perpetuating further uncertainty in county-seat removal matters by construing this statute as appellants deem the exigencies of this case imperatively demand to sustain their contention. Again, unless it be held that the official ballot desired by appellants shall contain but the name of the old county seat, with the voter the right to designate without statutory sanction any other place as his choice, by sticker or writing upon an official ballot, certain it is that no ballot can be prepared that will not be open to attack on the ground that the same restricts the choice of the voter in the exercise of this franchise in the matter of county-seat choice. An official ballot must be provided by or under direction of the county auditor. If, perchance, on such a ballot he should print the names of a dozen of the leading cities or towns of Pembina county, with intent to cover every possible place that could be considered a contender for the county seat, by what authority, other than the arbitrary caprice of such official, *228would such names be so placed upon an official ballot for such purpose ? Plainly none whatever. And did any legislature ever intend so important a franchise should go ungoverned and unguided, and wholly subject to arbitrary unofficial action ? It is beyond rational belief. Again, if the election be had with such a ballot, unless it can be said that the voter has the right to choose some place other than a place designated on the ballot, an omitted thirteenth village in the county could overturn the election on the identical claim now urged, that such omitted place is restricted from untrammeled competition for county-seat honors, and so on ad infinitum. This would be in defiance of the fact that the right to so nominate a choice, as well as vote for it, has been knowingly withdrawn by the repeal of a statute formerly granting it, and for which has been substituted our present one limiting the right of the voter to the act of placing his mark on the official ballot after the name of the place thereon he prefers, with no power granted to add to the ballot. Appellants’ construction must needs fly in the face of such declared statutory repeal, and manifestly disregard plain legislation, thereby overriding, instead of interpreting, the law.
In their brief appellants appear solicitous lest we judicially legislate, and charge that the construction of the statute above given places therein by said manner and means the words “to the place named in the petition.” It is elementary that a construction requiring an addition amounting to what is so termed judicial legislation, cannot be adopted. To this charge we plead not guilty. To appellants the statute may be, as counsel say in their brief, “so plain that he who runs may read,” but still counsel has most exhaustively briefed this statute, so plain to them. And a part of what is said in such brief we hereby adopt as sufficient answer to such criticism, as to judicial legislation, and as authority for what has been done in construing this statute broadly from its four corners, aided by the history of its enactment. We refer to §§ 215 et seq. of Sutherland on Statutory Construction, as follows: “The- statute itself furnishes the best means of its own exposition, and, if the intent of the act can be clearly ascertained from a reading of its provisions and all its parts may be brought into harmony therewith, that intent will prevail without resorting to other aids or construction. . . . The true meaning of any clause or provision is that which accords with the subject and general purpose of the act and every other part.” This *229is all we have endeavored to do. And regardless of whether the phrase “to the place named in the petition” legally belongs in as a part of the statute as enacted, or whether it was omitted properly in the printing of the Codes, or whether omitted by amendment, either intentionally or unintentionally, we have construed the statute as we find it (N. D. Codes, 1905, § 2359), as a part of and in connection with the entire legislation on said subject at the time enacted. And, when the statute interpreted is read as a whole with reference to all of its provisions, it appears almost so clear to this court “that he who runs may read,” and that the meaning of the law as printed in the Revised Codes is identical with the meaning such county-seat legislation would have had had the words “to the place named in-the petition” been retained. Therefore we are forced to construe this county-seat legislation as one enactment and as a removal statute; that the petition required by § 2359 must, instead of being in blank, contain the name of the place to which county-seat removal is proposed to be had; that this petition when presented to the county commissioners, when signed and properly verified by electors in number at least three fifths of those voting at the last preceding election, confers upon the commissioners jurisdiction to determine the matters necessary to submit the county-seat removal petitioned for to the voters of the county. This issue is then submitted upon a ballot containing thereon the names of the old and the proposed new county seat. In voting thereon the voter, complying with the commands of § 2361, Codes 1905, using an official ballot prepared and furnished as are other official ballots, evidences his choice for county seat by making his cross-mark after the name thereon he prefers, and, in the event of the requisite number of voters thus legally expressing a desire for removal of county seat to the proposed new site, removal thereto is to be had, all as provided by law .
We reaffirm what was said in the original opinion as to the action of the county commissioners on the presentation of the petition for removal. They were under no obligation to postpone action without some reason therefor recognized by law as imposing upon them the duty to continue the hearing on the petition. Under the record in this case, not a single fact appears from which fraud or illegality in the petition itself can be inferred, much less be considered as established. And we have before us the specific findings of the county commissioners, the *230body authorized by law to pass on the facts, and these findings support the petition, and, besides, are not attacked. The presumption of law is in favor of, and not against, the regularity of performance of official conduct. We cannot then conclude, as do appellants, that the filing of the petition made it the duty of the board to desist from its examination and the determination of the matter petitioned for, until certain persons interested in county-seat removal had examined the petition, verified the signatures thereon, and otherwise satisfied themselves of the very matters their representatives, the board, are required to do in their behalf in impartially safeguarding all public interests.
In the petition for rehearing, appellants’ counsel criticized the portion of the opinion dealing with the practice question, raised by respondents’ counsel, and insist that they, appellants, are entitled to a decision on such question never raised by them. Our answer is that all questions are fully decided so far as this litigation is concerned, and such decision is binding on all concerned. The remedy here invoked by appellants was, for the purpose of this appeal, conceded by the court to be correct, and we are unable to see how appellant’s counsel are in a position to complain of such decision as to remedy invoked; ‘it being favorable to their contention.
The order appealed from is affirmed. Let judgment be so entered.